Citation Nr: 0106599	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-03 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to July 
1946.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) Fort Harrison, 
Montana, which granted service connection for bilateral 
hearing loss and assigned a 10 percent disability evaluation.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  Audiological evaluations performed in January, October 
and November of 1999 show that the veteran has Level IV 
hearing acuity in both ears.

3.  An audiological evaluation performed in August 1999 shows 
that the veteran has Level VI hearing acuity in both ears.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.85-4.87, Diagnostic Code 6101 
(1999 & 2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A July 1999 rating decision granted service connection for 
bilateral hearing loss and assigned a 10 percent disability 
evaluation from November 1994.  The veteran responded by 
filing a notice of disagreement with respect to 10 percent 
evaluation.  As this is a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In such cases, VA has a duty to assist the veteran in 
developing facts which are pertinent to that claim.  See 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Here, the Board finds 
that all relevant facts have been properly developed, and 
that all relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  That evidence includes the veteran's 
service medical records and five recent audiological 
evaluation reports.  The veteran has also had the opportunity 
to testify at a personal hearing at the RO.  The Board has 
not been made aware of any additional relevant evidence which 
is available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  Id.  The Board has considered the 
veteran's argument that he should be examined by an 
otolaryngologist at VA expense.  The Board disagrees, as five 
audiological evaluation reports are more than sufficient to 
evaluate the nature and severity of his bilateral hearing 
loss disability.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Audiological 
examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.87) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6103.  See 38 C.F.R. §§ 4.85(b), 4.87, 
Diagnostic Codes 6100-6110 (2000).

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  It is reported in the explanation 
regarding the revisions in the Federal Register, however, 
that the revisions of the sections addressing ear and other 
sense organs are part of the overall revision of the rating 
schedule based on factors such as medical advances rather 
than representing liberalizing interpretations of 
regulations.  See 64 Fed. Reg. 25202, 25204 (1999).  In any 
event, the Board notes that the differences between the 
former criteria and the revised criteria are relatively 
inconsequential; thus, the Board finds that the veteran has 
not been prejudiced by applying the new regulations in the 
first instance.  Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

A review of the record shows that five audiological 
evaluation reports have been submitted in support of the 
veteran's claim.  At a VA audiological evaluation performed 
in December 1997, speech recognition scores were 90 percent 
bilaterally.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
5
40
60
80
46
LEFT
10
60
75
80
56

When evaluated by VA in January 1999, speech recognition 
scores were 80 percent in the right ear and 76 percent if the 
left.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
50
65
75
50
LEFT
15
60
70
85
57

At a VA audiological evaluation in August 1999, speech 
recognition scores were 64 percent in the right ear and 60 
percent in the left.  Puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
50
70
75
51
LEFT
20
65
85
85
63

The veteran underwent two additional VA audiological 
evaluations in October and November of 1999, which listed 
identical findings.  These reports show speech recognition 
scores of 74 percent in the right ear and 76 percent if the 
left.  Puretone thresholds were listed as:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
50
65
70
49
LEFT
15
60
70
80
56

Applying both the former and the revised criteria found in 
38 C.F.R. § 4.87 at Table VI to the veteran's examination 
results show that his bilateral hearing loss disability is 
most consistent with a 10 percent evaluation since the 
initial grant of service connection.  Findings from the 
December 1997 audiological evaluation yield a numerical 
designation of II for each ear (between 42 and 57 percent 
average puretone decibel hearing loss, with between 84 and 90 
percent speech discrimination).  Entering the category 
designations for each ear into Table VII produces a 
disability percentage evaluation of zero percent.  

Testing performed in 1999, however, shows that the veteran's 
bilateral hearing loss worsened.  Findings from the January 
1999 audiological evaluation yield a numerical designation of 
IV for each ear (between 50 and 57 percent average puretone 
decibel hearing loss, with between 76 and 82 percent speech 
discrimination).  Entering these results into Table VII 
produces a disability percentage evaluation of 10 percent, 
which is currently in effect.  

The Board notes that findings listed in the August 1999 
audiological evaluation report are consistent with a 30 
percent evaluation.  These findings show a numerical 
designation of VI for each ear (between 50 and 65 percent 
average puretone decibel hearing loss, with between 60 and 66 
percent speech discrimination), which equates to a 30 percent 
disability evaluation under Table VII.  The Board emphasizes, 
however, that two subsequent audiological evaluations 
performed in October and November of 1999 show a hearing loss 
disability consistent with the currently assigned 10 percent 
evaluation.  As noted, findings from these evaluations show a 
numerical designation of IV for each ear, which equates to a 
10 percent disability evaluation.   

The veteran argues that a disability evaluation in excess of 
10 percent is warranted based solely on the findings 
contained in the August 1999 audiological evaluation report.  
Nevertheless, testing performed just seven months prior and 
two months after this evaluation shows the veteran's hearing 
loss to be no more than 10 percent disabling.  While it is 
unclear why findings contained in the August 1999 
audiological evaluation report are inconsistent with the 
other three audiological evaluations performed in 1999, the 
findings of the August 1999 evaluation are insufficient to 
assign an evaluation in excess of 10 percent.  The Board 
places greater probative value on the other three 
audiological evaluation reports which reflect a consistent 
hearing loss disability of  10 percent under the applicable 
rating criteria, as opposed to only one report which has not 
been confirmed by any other medical evidence.  Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (holding that VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence.  Decision makers have discretion to accept 
or reject pieces of evidence, provided that sufficient 
reasons and bases are set forth explaining such actions).  

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a 10 percent evaluation.  Hence, 
the Board concludes that the preponderance of the evidence is 
against his claim for an initial evaluation in excess of 10 
percent under the rating criteria.  Despite the veteran's 
testimony that his hearing loss disability has worsened, as a 
layperson without medical expertise or training, his 
statements alone are insufficient to establish the presence 
of such a condition.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  In any event, his contentions are insufficient to 
establish entitlement to a higher evaluation for defective 
hearing because "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, 3 Vet. 
App. at 349.  Here, the mechanical application clearly 
establishes a 10 percent disability evaluation. 

The Board has based its decision upon the applicable 
provisions of the VA's Schedule for Rating Disabilities.  The 
veteran has submitted no evidence showing that his service-
connected hearing loss disability has markedly interfered 
with his employment status beyond that interference 
contemplated by the currently assigned 10 percent evaluation, 
and there is no indication that this disability has 
necessitated frequent periods of hospitalization during the 
pendency of this claim.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial evaluation in excess of 10 percent for bilateral 
hearing loss.  In reaching this conclusion, the Board 
acknowledges that, under the prior and revised provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's claim, that doctrine is 
not for application in this case.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

